August 18, 2011 RE: Get cash now from your Cornerstone Realty Fund investment. Dear Investor, Good news!Now you can sell your Cornerstone Realty Fund, LLC investment and regain control of your money.Right now, MPF will pay you $125 per unit. Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need-and quit waiting for Cornerstone Realty Fund, LLC to decide if or when you get your money back. Butthis offer expires on October 10, 2011, so you must act soon. Why take advantage of this opportunity today? · Guarantee your cash now. Cornerstone Realty Fund, LLC will continue until a new buyer can be found.The previous contract was terminated because the buyer could not obtain adequate financing. Sell today and ensure you get your money out from this security. · Regain control over your investments. It’s your money, but you can’t access it. The Partnership says it is attempting to sell its portfolio this year, but there can be no assurance that it will find a buyer which can find adequate financing or which does not need financing.Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Sell without broker fees or commissions. Most secondary unit sales incur fees and commissions of up to 7% of the sale price and are subject to a $150 - $200 minimum fee per trade. With us, these fees and commissions are eliminated.We pay any Partnership transfer fees. · Remove retirement account fees. Many IRAs charge additional fees for holding this type of asset. We can send your cash directly to your retirement account so you can consolidate your accounts or transfer the funds to an account that charges lower fees. · Cut the time and expense of IRS documents. If you sell your Units now, this could be the last year you will have to file those complicated and expensive K-1s with your tax returns. If you act today, you can get your cash now and may drastically reduce your end-of-year, tax-related expenses and headaches. We will mail your check within three business days after Cornerstone Realty Fund, LLC confirms the transfer. MPF has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Units to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mpfi.com. Sincerely, Pat Patterson President, MacKenzie Patterson Fuller, LP P.S. Remember, this offer expires October 10, 2011. So don’t delay. Fill out and mail in the Cornerstone Realty Fund, LLC Assignment Form today so we can rush you a check.
